DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8, 12-15, 18, 20-29 and 33 are objected to because of the following informalities:  
	To keep terminologies consistent, the following amendment is recommended, including insert and [deletion]:

Claim 1. (Currently Amended) A method of humanized interaction to express a skill by a persistently present social robot, comprising:
	detecting a first [at least one] human interaction cue with a social robot by: detecting a presence of at least one human in proximity to the social robot via at least one of listening to the human speak, seeing the human, and receiving physical contact by the human, wherein listening comprises capturing audio that includes at least one audible noise produced by the human, wherein seeing comprises capturing video that includes at least a portion of the human, and wherein receiving physical contact comprises detecting contact via a tactile sensor; 
	analyzing at least one of the captured audio, the captured video and the detected contact to detect the least one human interaction cue, wherein the social robot facilitates interaction through non-verbal communication between the human

positioning of a plurality of moveable segments of the social robot to strike a
pose that corresponds to a context of the detected first human interaction cue: 
	retrieving, based on the detected first human interaction cue, a first robot skill from a remote data source, the first robot skill expressible by the social robot for facilitating human interaction;
	expressing the first robot skill by the social robot performing at least two of emitting a sound cue that facilitates communication, emitting lighting effects via an ambient LED, emitting natural language speech via an audio output feature of the social robot, moving a plurality of segments of the social robot to facilitate audio and video image communication to the human, moving at least one segment of the social robot to form an expressive pose of the robot appropriate for the skill, and displaying imagery on a display screen of the social robot for communicating a response to the detected first human interaction cue;
	repeating the steps of detecting for a second human interaction cue and retrieving a second robot skill; and
	expressing the second robot skill by performing at least two of the expressing steps, wherein expressing at least one of the first robot skill and the second robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship.

robot skill and the second robot skill is one of facilitating social interactions between humans, performing utilitarian tasks, informing humans, and entertaining humans.

Claim 3.    (Currently Amended) The method of claim 1, wherein at least one of the first robot skill and the second robot skill comprises at least one of taking a message from a caller, telling a story, making a call, photography, maintaining a calendar for a human, presenting information to a human, and managing a list for a human.

Claim 4.    (Currently Amended) The method of claim 1, wherein the first robot skill uses information extracted and categorized by a sensory processing module of the social robot.

Claim 5.    (Currently Amended) The method of claim 1, wherein the first robot skill uses an output of a sensory processing module of the social robot that performs at least two of automated speech recognition (ASR), emotion detection, facial identification (ID), person or object tracking, beam forming, and touch identification.

Claim 6.    (Currently Amended) The method of claim 1, wherein expressing the first robot skill [of the robot] comprises mapping a logical definition of the robot skill based on input received through the user interface to expressive elements including animation of at least one body segment of the social robot, dynamic imagery presented on a social robot, and audio output including at least human language speech.

Claim 7.    (Currently Amended) The method of claim 1, wherein the first robot skill comprises multi-modal interaction between the human and the social robot, the multi-modal interaction including producing audio, updating an electronic display, and robot orientation that facilitates directing audio output by the social robot and digital content presented by the social robot to the human.

Claim 8.    (Currently Amended) The method of claim 7, wherein the social robot comprises a plurality of interconnected segments, and robot orientation comprises movement of at least two segments of the social robot that are in rotational contact with each other.

Claim 12.    (Currently Amended) The method of claim 1, wherein displaying imagery on a display screen of the social robot for communicating a response to the detected first human interaction cue comprises displaying an anamorphic transition between an expression of a first emotion and an expression of a second emotion.

Claim 13.    (Currently Amended) The method of claim 1, wherein the first [at least one] human interaction cue is selected from the set consisting of gesture, gaze direction, word choice, vocal prosody, body posture, facial expression, touch, and physically expressed emotion.
social robot to form an expressive pose of the social robot appropriate for the robot skill comprises blending emotive content based on a human social code data structure available to the social robot with the moving to form the expressive pose.

Claim 15. (Currently Amended)   A method of humanized interaction to express a skill by a persistently present social robot, comprising:
	detecting a human interaction cue with a social robot by: detecting a presence of at least one human in proximity to the robot via at least one of listening to the human speak, seeing the human, and receiving physical contact by the human, wherein listening comprises capturing audio that includes at least one audible noise produced by the human, wherein seeing comprises capturing video that includes at least a portion of the human, and wherein receiving physical contact comprises detecting contact via a tactile sensor; 
	analyzing at least one of the captured audio, the captured video and the detected contact to detect at least one human interaction cue, wherein the social robot facilitates interaction through non-verbal communication between the human and the
social robot the non-verbal communication comprising movement and positioning of a plurality of moveable segments of the social robot to strike a pose that corresponds to a context of the detected human interaction cue: 
	retrieving, based on the detected human interaction cue, a first robot skill from a remote data source, the first robot skill expressible by the social robot for facilitating human interaction;
social robot performing at least two of emitting a sound cue that facilitates communication, emitting lighting effects via an ambient LED, emitting natural language speech via an audio output feature of the social robot, moving a plurality of segments of the social robot to facilitate audio and video image communication to the human, moving at least one segment of the social robot to form an expressive pose of the social robot appropriate for the robot skill, and displaying imagery on a display screen of the social robot for communicating a response to the detected human interaction cue, wherein expressing the first robot skill comprises expressing a range of personality traits that adapt over repeated interactions with the human to provide improved human companionship; 
	repeating the detecting, retrieving, and expressing steps until a second robot skill is determined based at least in part on the analyzing step;
	performing the second robot skill; and
	communicating an update to the human regarding the second robot skill via the first robot skill, wherein communicating an update comprises automatically selecting a delivery mode for the update based on a combination of content of the update, environmental context contemporaneously with update delivery, and intended recipient behavior history.

Claim 18.    (Currently Amended) The method of claim 15, wherein the automatically selected delivery mode comprises at least one of emitting a sound cue that facilitates communication, emitting lighting effects via an ambient LED, emitting natural language speech via an audio output feature of the robot, moving a plurality of segments of the social robot to facilitate audio and video image communication to the human, moving at least one segment of the social robot to form an expressive pose of the social robot appropriate for the robot skill, and displaying imagery on a display screen of the social robot for communicating a response to the detected human interaction cue.

Claim 21.    (Currently Amended) The method of claim 15, wherein the second robot skill comprises at least one of taking a message from a caller, telling a story, making a call, photography, maintaining a calendar for a human, presenting information to a human, and managing a list for a human.

Claim 22.    (Currently Amended) The method of claim 15, wherein determining a second robot skill is based on speech recognition performed during the analyzing step.

Claim 23.    (Currently Amended) The method of claim 15, wherein the first robot skill uses information extracted and categorized by a sensory processing module of the social robot.

Claim 24.    (Currently Amended) The method of claim 15, wherein the first robot skill uses an output of a sensory processing module of the social robot that performs at least two of automated speech recognition (ASR), emotion detection, facial identification (ID), person or object tracking, beam forming, and touch identification.

robot skill [of the robot] comprises mapping a logical definition of the robot skill based on input received through the user interface to expressive elements including animation of at least one body segment of the social robot, dynamic imagery presented on a touch screen of the social robot, light output from a plurality of light sources of the social robot, and audio output including at least human language speech.

Claim 26.    (Currently Amended) The method of claim 15, wherein expressing the first robot skill comprises directed dialog interaction with the user that includes the social robot prompting the user through speech output to provide a verbal response from which information for operating the device can be determined.

Claim 27.    (Currently Amended) The method of claim 15, wherein the first robot skill comprises multi-modal interaction between the human and the social robot, the multi-modal interaction including producing audio, updating an electronic display, and robot orientation that facilitates directing audio output by the social robot and digital content presented by the social robot to the human.

Claim 28.    (Currently Amended) The method of claim 27, wherein the social robot comprises a plurality of interconnected segments, and robot orientation comprises movement of at least two segments of the social robot that are in rotational contact with each other.

robot skill is personalized based on an established rapport between the human and the social robot.

Claim 33.    (Currently Amended) The method of claim 15, wherein expressing the first robot skill comprises communicating a graphical representation of the social robot to an audio/visual capable device operated by the human.

Appropriate correction is required.

3.	Claims 10, 30, 31, 34 and 35 are objected to because of their dependency on objected claims and thus inherit the same deficiencies.

Allowable Subject Matter
4.	All pending claims would be allowable if the objections are overcome.
5.	The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments submitted on 5/17/21 are persuasive.  

Response to Arguments
6.	Applicant’s arguments, submitted on 5/17/21, have been fully considered and are persuasive.  All rejections, as set forth in the previous office action, have been withdrawn. 
Conclusion
7.	This application is in condition for allowance except for the following formal matters: objection as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 28, 2021



/HSIEN MING LEE/